United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30142
                          Summary Calendar


WILLIE ALLEN,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER; O. KENT ANDREWS; CARLEEN VIDRINE;
CHAPLAIN BOSTICK,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:05-CV-834
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Willie Allen, Louisiana prisoner #73041, appeals from the

dismissal of his 42 U.S.C. § 1983 action as frivolous and for

failure to state a claim.   Allen sought compensatory and punitive

damages in the district court for his alleged exclusion from the

call-out list for Muslim services.

     A prisoner may not maintain a First Amendment action for

compensatory damages absent any physical injury, pursuant to

42 U.S.C. § 1997e(e)’s physical injury requirement.      Geiger v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30142
                                -2-

Jowers, 404 F.3d 371, 374-75 (5th Cir. 2005).   Nor has Allen

shown the “evil intent” or “callous indifference” required to

obtain punitive damages.   See Williams v. Kaufman County, 352
F.3d 994, 1015 (5th Cir. 2003).

     AFFIRMED.